NUMBER 13-07-671-CV


COURT OF APPEALS

 
THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



IN THE MATTER OF J.C.M., A JUVENILE


On appeal from the 138th District Court of Cameron County, Texas.



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides
Memorandum Opinion by Justice Benavides


	On January 12, 2006, the district court entered a Judgment of Adjudication and
Disposition adjudging J.C.M. as having engaged in juvenile conduct.  Tex. Fam. Code Ann.
§ 51.03(a)  (Vernon Supp. 2007).  J.C.M. was placed on probation. The State of Texas
filed various motions to modify J.C.M.'s probation.  
	On September 10, 2007, the district court held a hearing wherein the court received
a progress report setting forth various violations of probation by J.C.M.  On September 27,
2007, the court held a hearing, and a stipulation was entered that the progress report  was
true.  After hearing all the evidence, the trial court found that J.C.M. had violated the terms
and conditions of his probation and committed him to the Texas Youth Commission. 
	J.C.M.'s appellate counsel, concluding that "there are no arguable grounds to be
advanced on appeal," filed an Anders (1) brief in which he reviewed the merits, or lack
thereof, of the appeal.  We affirm.
I.  DISCUSSION

A.	Compliance with Anders v. California
	J.C.M.'s counsel filed an Anders brief, in which he concludes there is nothing that
merits review on direct appeal.  Anders v. California, 386 U.S. 738, 744 (1967).  J.C.M.'s 
brief meets the requirements of Anders.  Id. at 744-45; see High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978).  In compliance with Anders, counsel presented
a professional evaluation of the record and referred this Court to what, in his opinion, are
all issues which might arguably support an appeal.  See Anders, 386 U.S. at 744; Currie
v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812. 
	Counsel has informed this Court that he (1) has diligently read and reviewed the
record and the circumstances of J.C.M.'s commitment, including the hearing at which
J.C.M.'s probation was revoked; (2) believes that there are no arguable grounds to be
advanced on appeal; and (3) forwarded to J.C.M. a copy of the brief along with a letter
informing him of his right to review the record and to file a pro se brief.  See Anders, 386
U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App. 1991)
(en banc); High, 573 S.W.2d at 813.  Although juvenile cases are classified as civil
proceedings, they are quasi-criminal in nature, and the Anders procedure applies to these
proceedings.  In re D.A.S. & R.A.H., 973 S.W.2d 296, 298-99 (Tex. 1998) (orig.
proceeding).  J.C.M. has not filed a pro se brief.
B.	Independent Review
	The United States Supreme Court has advised appellate courts that upon receiving
a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988);
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is wholly
frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs
and reviewed the record for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.").
II. CONCLUSION

	The judgment of the trial court is affirmed.  We order counsel to notify appellant of
the disposition of this appeal and the availability of discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).  Counsel has filed a
motion to withdraw from further representation of J.C.M. on appeal.  Counsel's motion to
withdraw is granted.  In re Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008).  


								__________________________
								GINA M. BENAVIDES
								Justice
Do not publish.
See Tex. R. App. P. 47.2(b).
 
Memorandum Opinion delivered and
filed this the 7th day of August, 2008.



1.  Anders v. California, 386 U.S. 738, 744 (1967)